DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IN2018/050005 filed 01/04/2018, which claims benefit of the Indian Application No. IN201711025604, filed 07/192017, has been received and acknowledged. 

Election/Restrictions
Applicant’s election with traverse of Group II, Claims 7-16 in the reply filed on 05/13/2022 is acknowledged. The examiner reminds applicant that the groups lack unity of invention because even though the inventions of these groups require the technical feature of the stainless steel of Claim 17, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (Parsapour, Ali, et al. “Effect of Surface Treatment and Metallic Coating on Corrosion Behavior and Biocompatibility of Surgical 316L Stainless Steel Implant.” Journal of Materials Science & Technology, vol. 28, no. 2, 2012, pp. 125–131). Parsapour teaches a biocompatible stainless steel having a composition of which anticipates the composition of Claim 17 (page 126, column 2, Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions , the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Therefore, Claims 1-6, and 17 are withdrawn and Claims 7-16 are pending examination as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 7, Claim 7 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, Claim 7 recites the limitation "the stainless steel working material " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, claim limitations: “a fastening means” within line 5; “mean of said fastening means” within line 6; “the fastening means” within line 17; “the said fastening means” within line 18; “a means for inlet” within line 18; “a means for outlet” within line 18; “said means for inlet” within line 20; “said means for outlet” within line 20, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 8, Claim 8 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 8, claim limitation: “a control means” within line 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 9, Claim 9 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 9, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 10, Claim 10 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 11, Claim 11 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 11, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 12, Claim 12 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, Claim 12 recites the limitation "the working material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 12, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 13, Claim 13 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 13, the claim recites the phrasing “including but not limited to” of which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 14, Claim 14 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 14, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 15, Claim 15 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 
Regarding Claim 16, Claim 16 recites the limitation "the course grained stainless steel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, Claim 16 recites the limitation "said predefined flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 16, the claim recites the limitation "an ultrafine grained stainless steel" in line 2. However, the examiner is unsure if this is the same “an ultrafine grained stainless steel” as recited within the independent claim 7, and an entirely different “an ultrafine grained stainless steel”. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (U.S. 2014/0034709) in view of Kim (KR-1020130110301).

Regarding Claim 7, Oki teaches an apparatus for friction stir processing (abstract). Oki teaches a work station for processing a working material (Figure 1, Char. No. 10; paragraphs [0034], and [0038]). Oki teaches a fastening means, wherein the working material of required dimension and thickness is fastened to the work station by means of said fastening means (Figure 1, Char. No. 33; paragraph [0036]). Oki teaches a spindle, positioned above the work station at a pre-defined height (Figure 1, Char. No. 7; paragraph [0038]). Oki teaches said height of the spindle from the work station as being adjustable, said spindle is movable (Figure 1, Char. No. 7; paragraphs [0038]; and [0044]). Oki teaches the spindle being rotated at a predefined speed (paragraphs [0038], and [0044]). Oki teaches a collet, affixed inside the spindle (Figure 1, Char. Nos. 71 and/or 20; paragraph [0038]). Oki teaches a probing pin, accommodated within the collet (Figure 4A, Char. No. 23; paragraph [0040]). Oki teaches a motor being operatively connected to the spindle and provides rotational energy to the spindle (Figure 1, Char. No. 81; paragraph [0037]). Oki teaches a controller, said controllers controlling the movements, rotational speed, and the height adjustment of the said spindle (Figure 2, Char. No. 5; paragraphs [0034], and [0042]). Oki teaches a power source, said powder source supplying power to said friction stir processing apparatus including the motor and said work station (Figure 2; paragraphs [0038]-[0040]). 
However, Oki does not teach a chamber positioned on top of the work station, wherein said chamber accommodates a fastening means, coolant, and working material held in place by means of the said fastening means, a means for inlet, and a means for outlet. Furthermore, Oki does not teach a cooling unit, said cooling unit communicating a cooling medium to the said chamber through the said means for inlet and the said means for outlet. Oki does not teach a powder source, said powder source supplying power to the said cooling unit. 
Kim teaches a chip flying protector for a friction stir processing apparatus (abstract). Kim teaches a chamber (Figure 1, Char. No. 112/122) positioned on top of a work station (Figure 1, Char. No. 132) that accommodates a fastening means (Figure 3, Char. No. 134/136), a working material held in place by means of the said fastening means (Figure 3, Char. P1/P3) a means for inlet (Figure 1/2, Char. No. 116), and a means for outlet (Figure 2, Char. No. 118/120/124). Kim teaches a cooling unit (e.g. an argon source) (page 7 of 10, first paragraph), said cooling unit communicating a cooling medium (e.g., unheated argon) to said chamber through the said means for inlet (Figure ½, Char. No. 116) and the said means for outlet (Figure 2, Char. No. 118/120/124) (page 7 of 10, first and second paragraphs). Kim teaches that the chamber, and cooling means allow for the prevention of oxidation of the workpiece during processing (page 7 of 10, first paragraph). The examiner points out that it would have been obvious to one of ordinary skill in the art to utilize the controller and powder supply of Oki (Figure 2, Char. No. 5; paragraphs [0034], [0038-[0040], and [0042] of Oki) to control the argon source of Kim in order to provide the desired amount of argon in an efficient and cost-effective manner.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oki with the features of Kim with the motivation of preventing oxidation. 
Regarding Claim 9, Oki teaches said workstation being fixed on a table of a vertical milling machine (Figure 1). 
Regarding Claim 10, Oki is relied upon for the reasons given above in addressing claim 7. However, Oki does not teach a 4-walled chamber. 
Kim teaches a chamber being a 4-walled chamber (Figure 1, Char. No. 112/122). Kim teaches that the chamber, and cooling means allow for the prevention of oxidation of the workpiece during processing (page 7 of 10, first paragraph). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oki with the features of Kim with the motivation of preventing oxidation. 
Regarding Claim 11, Oki teaches a pre-defined speed of the spindle being 2000 rpm (paragraph [0056]). The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
Regarding Claim 12, Oki teaches said probing pin being made of a non-deformable material harder than that of the working material (paragraph [0041]). 
Regarding Claim 14, Oki is relied upon for the reasons given above in addressing claim 7. However, Oki does not teach a cooling medium being a fluid coolant. 
Kim teaches a cooling medium as being a fluid coolant (argon gas) (page 7 of 10, first and second paragraphs). Kim teaches that the cooling means allow for the prevention of oxidation of the workpiece during processing (page 7 of 10, first paragraph).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oki with the features of Kim with the motivation of preventing oxidation. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oki (U.S. 2014/0034709) in view of Kim (KR-1020130110301) as applied to claim 7 above, and further in view of Kato (U.S. 2012/0298304-A1). 

Regarding Claim 8, Oki in view of Kim are relied upon for the reasons given above in addressing claim 7. However, none of the references teach a controlling means for controlling the temperature, predefined flow rate and volume of the said cooling medium to be circulated to and from the chamber. 
Kato teaches a friction stirring apparatus (abstract). Kato teaches a cooling unit being further provided with a controlling means, for controlling the temperature and volume of the said cooling medium to be circulated (paragraphs [0020]-[0027], [0087], [0109], [0134]-[0135], and [0146]-[0147]). Kato teaches these features prevent the workpiece from being excessively softened and avoids defects (paragraph [0022]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oki in view of Kim with the concepts of Kato with the motivation of preventing excessive softening of a workpiece and avoid defects during processing. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oki (U.S. 2014/0034709) in view of Kim (KR-1020130110301) as applied to claim 7 above, and further in view of Rezaei-Nejad  (Rezaei-Nejad, S.S., et al. “Formation of Nanostructure in Aisi 316L Austenitic Stainless Steel by Friction Stir Processing.” Procedia Materials Science, vol. 11, 2015, pp. 397–402).

Regarding Claim 13, Oki in view of Kim are relied upon for the reasons given above in addressing claim 7. However, none of the references teach the probing pin being made of tungsten carbide. 
Rezaei-Nejad teaches a study of the formation of nanostructured within AISI 316L austenitic stainless steel by friction stir processing (abstract). Rezaei-Nejad teaches the use of a probing pin being made of tungsten carbide (page 398, Experimental Procedures). Rezaei-Nejad teaches this tip being able to enable significant grain refinement within stainless steels (page 401, Conclusions). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oki in view of Kim with the concepts of Rezaei-Nejad with the motivation of being able to refine the grain structure within stainless steels. 

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Oki (U.S. 2014/0034709) in view of Kim (KR-1020130110301) as applied to claim 7 above, and further in view of Allehaux (U.S. 2010/0243714).

Regarding Claim 15 and Claim 16, Oki in view of Kim are relied upon for the reasons given above in addressing claim 7. However, none of the references teach a temperature of a cooling medium ranging from -100°C to 30°C, nor a predefined flow rate of the cooling medium as ranging from 1 ml/min to 500 ml/min.
Allehaux teaches a method of assembling metal parts by friction stir processing (abstract). Allehaux teaches that the temperature of the coolant may be determined on the operations that are to be performed upon the workpiece and/or may be varied during the processing upon the workpiece as a function of temperature (paragraph [0071]). Thus, the artisan would have been motivated to set the temperature of the coolant from -100°C to +30°C, and set the cooling medium flow rate from 1ml/min to 500 ml/min in order to control distortion or microstructural changes. Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (In re Aller, 220 F.2d 454, 456 (CCPA 1955)). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 16/631,356 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735